DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Amendments and remarks, filed on 12/15/2020, with respect to claims 1-19 have been fully considered and are persuasive.  The Rejection under 35 USC 103 of Claims 1-19 has been withdrawn. 

Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments overcome the prior art rejection.

Referring to the claim 1 the closest prior art of record fails to teach or reasonably teach or suggest that A vacuum compatible electrical insulator configured to be exposed to an ionized plasma, the electrical insulator comprising: an electrically insulating glass substrate having at least one face surface; and an electrically insulating ceramic layer coating at least a portion of the at least one face surface of the glass substrate, the electrically insulating ceramic layer configured to be exposed to the ionized plasma and to protect the portion of the at least one face surface from the ionized plasma.  Hence, claim 1 and depending claims 2 to 10 are allowed.

Referring to the claim 11 the closest prior art of record fails to teach or reasonably teach or suggest that A plasma system comprising: a vacuum vessel; a first electrode and a second electrode mounted in the vacuum vessel and spaced apart to form a gap therein between, the first and second electrodes operable to apply a voltage between the first and the second electrodes; and an electrical insulator mounted between the two electrodes, the electrical insulator comprising an electrically insulating   glass substrate with at least one face surface, and an electrically insulating   ceramic layer coating at least a portion of the at least one face surface, the ceramic layer configured to be exposed to plasma inside the vacuum vessel and to protect the portion of the at least one face surface from the plasma. Hence, claim 1 and depending claims 12 to 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Claims 1-19 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/19/2021